UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 3, 2010 RadNet, Inc. (Exact name of registrant as specified in its charter) Delaware 0-19019 13-3326724 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 1510 Cotner Avenue Los Angeles, California90025 (Address of Principal Executive Offices) (Zip Code) (310)478-7808 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. At the Company’s Annual Meeting of Stockholders held on June 3, 2010, the stockholders considered and approved two proposals, each of which is described in more detail in the Company’s definitive proxy statement filed on April 23, 2010 for the Annual Meeting of Stockholders. The results detailed below represent the final voting results as certified by the Inspector of Elections: Proposal 1 The stockholders elected the following seven directors to hold office until the 2011 Annual Meeting of Stockholders: Howard G. Berger, M.D.; Marvin S. Cadwell; John V. Crues, III, M.D.; Norman R. Hames; Lawrence L. Levitt; Michael L. Sherman, M.D.; and David L. Swartz. Director For Withheld Broker Non-Vote Howard G. Berger, M.D. Marvin S. Cadwell John V. Crues, III, M.D. Norman R. Hames Lawrence L. Levitt Michael L. Sherman, M.D. David L. Swartz Proposal 2 The appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2010 was ratified with a vote of 31,800,166 shares for, 633,281 shares against, and 21,616 abstentions. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 4, 2010 RadNet, Inc. By: /S/Jeffrey L. Linden Name: Jeffrey L. Linden Title: Executive Vice President and General Counsel -3-
